EXHIBIT 5 LUSE GORMAN, PC ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com November 18, 2016 Board of Directors Provident Bancorp, Inc. 5 Market Street Amesbury, Massachusetts 01913 Re: Provident Bancorp, Inc.- Registration Statement on Form S-8 Members of the Board of Directors: You have requested the opinion of this firm as to certain matters in connection with the registration of 625,015shares of common stock, par value $0.01 per share (the “Shares”), of Provident Bancorp, Inc. (the “Company”) to be issued pursuant to the Provident Bancorp, Inc. 2016 Equity Incentive Plan (the “Equity Plan”). In rendering the opinion expressed herein, we have reviewed the Amended and Restated Articles of Organization of the Company, the Equity Plan, the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered. Based on the foregoing, we are of the following opinion: Following the effectiveness of the Form S-8, the Shares of the Company, when issued in accordance with the terms and conditions of the Equity Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and shall not be used for any other purpose or relied upon by any other person without the express prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman, PC LUSE GORMAN, PC
